       Case 2:15-cr-00058-MCE Document 132 Filed 10/27/20 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar No. #122664
     Federal Defender
2    HANNAH R. LABAREE, Bar No. #294338
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Telephone: (916) 498-6666
5    Facsimile:      (916) 498-6656
     Email: Hannah_labaree@fd.org
6
7    Attorneys for Defendant-Movant
     TABITHA LOREAN VALDEZ
8
                                IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     United States of America,                  ) Case No: 2:15-cr-58 MCE
12                                              )
                   Plaintiff,                   )
13                                              )
14   vs.                                        )
                                                ) REQUEST TO REMOVE EXHIBITS FROM
15   TABITHA LOREAN VALDEZ                      ) THE COURT DOCKET AND ORDER
                                                )
16                 Defendant.                   )
                                                )
17
                                                )
18
19           On October 22, 2020, we filed a Motion to Reduce Sentence along with Exhibits A
20   through O, Clerks Docket #126. We were notified by the Court the Exhibit C was not redacted
21   correctly. We request that the Exhibits to the Motion to Reduce Sentence be removed from the
22   docket and request that a corrected copy of the Exhibits and a redacted Exhibit “C” be filed.
23   DATED: October 26, 2020                              Respectfully submitted,
                                                          HEATHER E. WILLIAMS
24                                                        Federal Defender
25
                                                          /s/ Hannah R. Labaree
26                                                        Hannah R. Labaree
                                                          Assistant Federal Defender
27
                                                          Attorneys for Defendant-Movant
28                                                        TABITHA LOREAN VALDEZ

                                                     1
      Case 2:15-cr-00058-MCE Document 132 Filed 10/27/20 Page 2 of 2


1           IT IS HEREBY ORDERED that the exhibits filed on October 22, 2020 be removed from
2    the Clerk’s Docket #126 for case number 2:15-cr-00058-MCE and redacted exhibits be filed
3
     with the Court.
4
            IT IS SO ORDERED.
5
     Dated: October 26, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2
